Opinion by
Mr. Justice Simpson,
By the Act of Congress dated June 18, 1910, 36 Statutes at Large, page 546, it is “made the duty of all common carriers......[engaged in interstate commerce] to establish, observe and enforce just and reasonable regulations and practices affecting......bills of lading, the *469manner and method .of presenting, marking, packing and delivering property for transportation......and all other matters relating to or connected with the receiving, handling, transporting, storing and delivery of property.” ' Among the regulations adopted in accordance therewith, are these: “Each package, bundle or loose piece of freight [offered for transportation] must be plainly, legibly and durably marked......showing the name of only one consignee and only one station, town, city or state to which destined” "; “The marks on bundles, packages or pieces must be compared with the shipping order or bill of lading, and corrections, if necessary, made by the consignor or his representative before receipt is signed”; and “Freight not [so] marked...... will not be accepted for transportation.”
By the Act of Congress dated March 4, 1915, 38 Statutes at Large, 1196, it is provided: “That any common carrier, railroad or transportation company......receiving property for transportation from a point in one State or territory or the District of Columbia to a point in another State, territory [or the] District of Columbia, or from any point in the United States to a point in an adjacent foreign country, shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by it or by any common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass within the United States or within an adjacent foreign country, when transported on a through bill of lading; and no contract, receipt, rule, regulation or other limitation of any character whatsoever, shall exempt such common carrier, railroad;' or transportation company from the liability hereby imposed.”
On the trial it was proved that plaintiff loaded in a box car, placed by defendant on plaintiff’s private siding at Allentown, Pennsylvania, 41 barrels of scrap brass to be transported to Waterbury, Connecticut, and received *470a through bill of lading therefor. Plaintiff admitted the barrels were not all marked as required above, but the record does not disclose how many were and how many were not marked, the excuse for the failure to mark them all being because defendant “took it [the box car] away before I had a chance to mark the barrels.” The bill of lading does not specify any markings as appearing on any of the barrels, yet defendant accepted the freight for transportation despite its regulation above quoted. The car thus loaded was taken by defendant over its railway to a point in the City of New York, where the brass was transferred to a car of the New York, New Haven & Hartford Railroad Company, for carriage by the latter company to the point of destination. It was not delivered there, but which of the railroad companies was in fault in this respect does not appear. At plaintiff’s request a tracer was sent out by defendant, and the brass was located in the City of Boston; after which the defendant apparently did nothing, and the brass was sold, presumably as unclaimed freight, in order to recoup the New York, New Haven & Hartford Railroad Company for its freight charges thereagainst. The court below refused defendant’s point for binding instructions, instructed the jury to find a verdict for plaintiff, later dismissed defendant’s motion for judgment non obstante veredicto and entered judgment on the verdict, and defendant thereupon appealed, challenging only the rulings on these matters.
Had defendant observed its own regulations, and the loss been occasioned by plaintiff’s failure to comply therewith, the point it now seeks to raise, viz, is a carrier responsible for a loss resulting from the shipper’s failure to obey its rules? would have been up for consideration. Here, however, defendant by its haste prevented plaintiff from marking the freight as required, did not “observe” its own regulations, — as the Act of 1910, relied on (by it), requires it to do, — in that it received freight which was not all properly marked, and issued a *471through bill of lading therefor which did not show the markings on the barrels; and yet seeks to escape the liability which the act of Congress imposes, though the fault was all its own. This of course it cannot do; and hence, since the assignments of error do not question the amount of the verdict, we need not consider the other points argued; though it may be said the maximum of escape from liability would, in any event, be the value of the brass in the unmarked barrels, and, though having the burden of proof on this point, defendant gave no evidence as to either the number or value.
The judgment of the court below is affirmed.